           Case 2:16-cv-02175-JAD-NJK Document 93 Filed 01/22/21 Page 1 of 1




 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6
     THE BANK OF NEW YORK MELLON,
 7                                                           Case No.: 2:16-cv-02175-JAD-NJK
               Plaintiff(s),
 8                                                                         Order
     v.
 9
     MANCHESTER AT HUNTINGTON
10   HOMEOWNERS ASSOCIATION, et al.,
11             Defendant(s).
12         This matter is set for a mandatory settlement conference for January 28, 2021. Docket No.
13 92. The Court ordered the submission of settlement statements by January 21, 2021. See id. at 3.
14 The Court received settlement statements from the Bank and the HOA, but has not received a
15 settlement statement from Defendant RMI Management LLC (doing business as Red Rock
16 Financial Services).1
17         No later than 3:00 p.m. on January 25, 2021, RMI must either (1) submit to the chambers
18 email a settlement statement as required by Docket No. 92 or (2) file on the docket a motion to be
19 excused from the settlement conference with a fulsome explanation as to why it should not be
20 required to appear. FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN THE
21 IMPOSITION OF SANCTIONS, UP TO AND INCLUDING CASE DISPOSITIVE
22 SANCTIONS.
23         IT IS SO ORDERED.
24         Dated: January 22, 2021
25                                                                ______________________________
                                                                  Nancy J. Koppe
26                                                                United States Magistrate Judge
27
28         1
               It appears there are live claims remaining that involve RMI. See, e.g., Docket No. 19.

                                                      1
